Citation Nr: 0928595	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for mitral valve 
prolapse syndrome.

3.  Entitlement to an initial compensable rating for chronic 
intermittent vertigo.

4.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to 
December 1985 and from September 1993 to October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Atlanta, Georgia.  The Veteran testified before the 
undersigned Veterans Law Judge in May 2009; a transcript of 
that hearing is associated with the claims folder.

The issues of entitlement to service connection for mitral 
valve prolapse syndrome and entitlement to a higher initial 
rating for migraine headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is not clear and unmistakable evidence that the 
Veteran's anemia, iron deficient, preexisted her first period 
of active duty.  

2.  Anemia, iron deficient, had its onset during the 
Veteran's first period of active duty.  

3.  Chronic intermittent vertigo is manifested throughout 
this appeal by objective evidence of possible vestibulopathy 
with no more than occasional dizziness, nausea and vomiting; 
twice a month the Veteran has more severe episodes in which 
she may have an inability to stand.  


CONCLUSIONS OF LAW

1.  Anemia, iron deficient, was incurred during the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for a 10 percent initial rating, and no 
higher, for chronic intermittent vertigo have been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.87, Diagnostic Code 6204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

With respect to the Veteran's anemia claim on appeal, the 
Board is granting the entire benefit sought on appeal.  Thus, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the VCAA.  The Board is not, 
however, granting the entire benefit sought with regards to 
the initial rating assigned for chronic intermittent vertigo.  
See AB v. Brown, 6 Vet. App. 35 (1993) (on a claim for an 
original or increased rating, a veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded).  Thus, a discussion of 
whether there has been VCAA compliance will be provided.  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in her possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  See VCAA Notification Form dated July 
15, 2004. 

After careful review of the claims folder, the Board finds 
that notice provided in July 2004 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this notice advised the Veteran what 
information and evidence was needed to substantiate her claim 
for service connection for chronic intermittent vertigo.  It 
also requested that she provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The July 2004 notice was 
provided to the Veteran prior to the January 2005 rating 
decision.  The VCAA notice with respect to the elements 
addressed in this letter was therefore timely.  See 
Pelegrini, 18 Vet. App. at 120.  

During the pendency of this appeal, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), holding that first element notice for a service 
connection claim included notice as to the information and 
evidence necessary to establish a disability rating and an 
effective date should service connection be awarded.  In the 
present case, it does not appear that the Veteran was 
provided with this notice.  Nevertheless, the Board finds 
that a remand is unnecessary because the Veteran demonstrated 
actual knowledge of the need to provide evidence of 
symptomatology which would substantiate a claim for a 
disability rating on a scale of zero to 100 percent through 
statements made in her Substantive Appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  As for notice regarding 
the effective date, the Veteran was assigned an initial 
rating effective the date following her separation from 
service.  No earlier effective date may be awarded as a 
matter of law.  38 C.F.R. § 3.400 (2008).  Thus, notice 
regarding the establishment of an earlier effective date is 
rendered moot.  

The Court recently held that, for an increased compensation 
claim, section 5103(a) requires first element notice that is 
more tailored to the claim at issue.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  With respect to the Veteran's 
initial rating claim presently on appeal, the Board observes 
that the Court, in Vazquez-Flores, distinguished claims for 
increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient Vazquez-
Flores notice has been provided for the Veteran's vertigo 
claim is not necessary.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's vertigo claim and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2008).  In this regard, the Veteran's service treatment 
records are associated with the claims folder, as well as all 
relevant VA and non-VA treatment records.  She has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding her claim.  

Finally, the Veteran was afforded a VA examination in August 
2004 for the specific purpose of evaluating the current 
manifestations and severity of her chronic intermittent 
vertigo.  The VA examination report reflects that a review of 
the claims file was completed in conjunction with a complete 
physical examination.  All relevant and pertinent findings 
were reported, including any functional impact on the 
Veteran's daily life and employment.  As such, the Board 
finds that the Veteran was provided with an examination that 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2008).  
See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA 
must ensure that any VA examination undertaken during an 
appeal is adequate for rating purposes).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Initially, the Board observes that this appeal was certified 
to the Board in September 2006.  Thereafter, in May 2009, the 
Veteran submitted additional evidence, namely, VA treatment 
records, in support of her claim with a waiver of RO review.  
In light of the waiver, the Board concludes that a remand is 
not required.  See 38 C.F.R. § 20.1304(c) (2008).  

A. Service Connection for Anemia

The Veteran contends that she is entitled to service 
connection for anemia.  She testified in May 2009 that she 
was initially diagnosed with anemia in 1985 while attending 
Basic Training, and was eventually discharged because of this 
condition.  Thereafter, in 1993, she reentered active 
military service.  The Veteran stated that at the time of her 
reentry into service she was not experiencing any anemia-
related symptoms, however, subsequently, she began having 
problems and was prescribed iron pills which she has taken 
daily since 2004.  

A review of the Veteran's service records reveals that she 
entered active duty in October 1985.  See Entrance Physical 
Standards Board (EPSBD) Proceedings dated December 18, 1985.  
She was evaluated during Basic Training for complaints of 
general weakness and fatigue.  In December 1985 she was 
discharged from the Army with anemia, iron deficient, 
existing prior to service.  Id.  The Veteran reentered the 
Army in September 1993; although no clinical abnormalities 
were identified, her history of anemia was noted on the 
December 1991 enlistment examination.  Service treatment 
records show that the Veteran continued to have problems 
related to iron deficiency anemia.  See, e.g., Service 
Treatment Record dated May 9, 2001 (indicates that Veteran 
should be notified that her blood work showed mild anemia).  
Prior to her discharge in October 2004, the Veteran began 
taking iron supplements three times per day; she has 
continued with this regimen post-service.  See VA Examination 
Report dated in August 2004; VA Primary Care Note dated June 
7, 2005.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  If no preexisting condition is noted upon 
entry into service and the government fails to rebut the 
presumption of soundness, a veteran's claim is one for 
service connection.  See Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322 (2008).  

In the present case, it does not appear that the Veteran's 
anemia was noted at the time of her entrance into service.  
The Board acknowledges that there is no induction examination 
for its review; however, the December 1985 EPSBD Proceedings 
of record make no mention of any findings of anemia at 
entrance.  Moreover, the Veteran testified in May 2009 that 
she was unaware that she had anemia until she was taken to 
the emergency room during Basic Training for fatigue and 
chest pains and told that she was anemic.  See Hearing 
Transcript, pp. 3-5.  

Without evidence of a notation of anemia at induction, the 
presumption of soundness will apply unless there is clear and 
unmistakable evidence that the Veteran's anemia, iron 
deficient, preexisted service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  The December 1985 EPSBD Proceedings note that 
the Veteran's anemia was adjudged to exist prior to her entry 
into active military service.  However, there is no clinical 
rationale provided for this determination.  Additionally, the 
Veteran provided competent lay testimony that she was unaware 
of her anemia prior to the incident during Basic Training.  
Under these circumstances, the Board is of the opinion that 
there is not clear and unmistakable evidence that the 
Veteran's anemia, iron deficient, existed prior to service.  
Thus, the presumption of soundness is not rebutted and her 
claim is one for service connection.  See Wagner, 370 F.3d at 
1096.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As noted above, the first competent evidence of 
anemia, iron deficient, is during her first period of active 
duty.  As for whether such disability was chronic, the Board 
observes that VA regulations indicate that primary anemia, or 
anemia that is not due to other conditions, is a chronic 
disease.  38 C.F.R. § 3.309(a) (2008).  The Veteran has been 
diagnosed with anemia due to iron deficiency; there is no 
indication that her anemia is secondary to another medical 
condition.  Thus, it appears that the Veteran first 
manifested a chronic anemia disability while on active duty 
which she continues to be treated for today.  Service 
connection is therefore warranted for this disability.  
38 C.F.R. § 3.303(a).  

B. Initial Evaluation for Chronic Intermittent Vertigo

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

The Veteran was awarded service connection for chronic 
intermittent vertigo by RO rating decision dated in January 
2005 and assigned a noncompensable (zero percent) initial 
evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6204 
(2008).  She contends that a compensable evaluation is 
warranted for this disability, particularly in light of the 
fact that she was discharged from the military because of her 
vertigo.  

The January 2005 RO rating decision reflects that a 
noncompensable evaluation was assigned because the RO found 
that there were no objective findings supporting the 
diagnosis of vestibular disequilibrium.  Under Diagnostic 
Code 6204, a compensable evaluation can only be assigned if 
there are objective findings supporting the diagnosis of 
vestibular disequilibrium.  Id. at Note.  A 10 percent 
evaluation is assignable for peripheral vestibular disorders 
manifested by occasional dizziness.  A maximum 30 percent 
evaluation is assignable for peripheral vestibular disorders 
manifested by dizziness and occasional staggering.  38 C.F.R. 
§ 4.87, Diagnostic Code 6204.

The Veteran's service treatment records reflect that she 
began to complain of positional vertigo in January 2003.  At 
such time, she reported dizziness with a change of position 
in her head.  A full work-up was completed, including an 
audiological evaluation, a brain MRI, and an 
electronystagmography (ENG) study; all testing was normal.  
In July 2003, the Veteran was sent to The Balance Clinic at 
Columbus Regional Medical Center for evaluation and 
occupational therapy.  The results of this evaluation showed 
abnormal function for firm eyes closed and foam eyes closed 
on the Modified Clinical Test of Sensory Organization and 
Balance (CTSIB).  She also demonstrated a positive head 
shaking test.  The diagnosis provided was left posterior 
canalithiasis (also known as benign paroxysmal positional 
vertigo) with a possible underlying vestibulopathy.  

The Veteran was eventually discharged from the Army in 
October 2004 with a diagnosis of "chronic intermittent 
vertigo and nausea, not otherwise specified, with left 
posterior canalithiasis."  See MEB Narrative Summary dated 
June 28, 2004.  At the time of her discharge, the Veteran 
reported experiencing episodes of vertigo, nausea, and 
vomiting every two to three days.  Id. at p. 2.  In May 2009, 
she testified that her symptoms continued to occur 
approximately twice a week with her worst vertigo episodes 
occurring twice a month; these latter episodes were so severe 
that sometimes she could not even stand up.  

The Board acknowledges that the record contains 
overwhelmingly objective evidence which fails to support a 
diagnosis of vestibular disequilibrium.  In this regard, she 
has had a normal brain MRI, normal ENG study, and normal 
audiological evaluations.  However, it is of the opinion that 
the results of the July 2003 evaluation at The Balance Clinic 
provide objective findings which support her diagnosed 
vertigo.  Moreover, the diagnosis provided notes evidence 
suggestive of an underlying vestibulopathy.  Therefore, 
affording all reasonable doubt in favor of the Veteran, the 
Board finds that there is some objective medical evidence of 
record which supports assigning her a compensable evaluation.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In the present case, there is no competent evidence of record 
that the Veteran's vertigo is manifested by constant 
dizziness and occasional staggering.  Rather, as indicated by 
the Veteran herself, she experiences no more than occasional 
dizziness, which is productive of no more than a 10 percent 
evaluation.  The Veteran has reported some difficulty 
standing at times; however, as described in her lay 
testimony, these occasions occur no more than two times per 
month.  Finally, there is no competent evidence in any of the 
Veteran's medical records or her lay statements and testimony 
that her vertigo has chronically interfered with her ability 
to ambulate without falling.  See, e.g., VA Emergency Room 
Note dated March 14, 2009 (Veteran complains of nausea and 
vomiting, but no falls).  Absent clinical evidence of 
symptomatology indicating dizziness and occasional 
staggering, the Board finds that no more than a 10 percent 
initial evaluation is for application. 

The Board acknowledges that the Veteran may assert 
entitlement to an initial rating higher than 10 percent.  It 
also recognizes that she is competent to provide evidence 
regarding the symptomatology she experiences and that the 
Board must consider such lay evidence in making its 
determination.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(a lay person is competent to report information of which he 
has personal knowledge, i.e., information that he can gather 
through his senses); see Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006).  However, as a layperson, the Veteran is 
not competent to provide opinions requiring medical 
knowledge, such as whether her symptoms satisfy diagnostic 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Furthermore, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As discussed above, the competent medical 
evidence, which the Board finds more probative than the 
Veteran's lay assertions, does not support a higher rating.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).

As for whether the record raises the matter of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) (2008), the 
Board finds that this case does not present exceptional or 
unusual circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  See 
also Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, 
the Veteran's primary symptom is dizziness, which is 
contemplated by the Rating Schedule.  Furthermore, she 
testified in May 2009 that she has to leave work about two 
times per month because of her vertigo.  See Hearing 
Transcript, p. 14.  While this is certainly inconvenient and 
demonstrates some interference with employment, the Board is 
not of the opinion that leaving work two times per month for 
episodes of vertigo rises to the level of marked interference 
with employment.  

In light of the above circumstances, the Board concludes that 
applicable rating criteria adequately address the functional 
impairment and symptomatology associated with the Veteran's 
disability and any potential loss in earning capacity.  Cf. 
Smallwood v. Brown, 10 Vet. App. 93, 97-8 (1997) (the Board 
was required to consider whether referral for an extra-
schedular rating was warranted where a medical examiner 
stated that a foul-smelling odor related to the veteran's 
osteomyelitis precluded employment in a confined space with 
other workers).  Thus, referral for extra-schedular 
consideration is not warranted.  38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.  

In sum, and with consideration of the competent medical and 
lay evidence of record and granting all reasonable doubt in 
favor of the Veteran, the Board finds that an initial rating 
of 10 percent, and no more, is warranted for the entirety of 
this appeal.  A rating in excess of 10 percent is not for 
application at any time during this appeal as a higher rating 
is not supported by the competent evidence of record  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for anemia, iron deficient, 
is granted.

A 10 percent rating is granted for chronic intermittent 
vertigo for the entirety of this appeal, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

A. Migraine Headaches

The Veteran was awarded service connection for migraine 
headaches by RO rating decision dated in January 2005; a 10 
percent evaluation was assigned effective October 9, 2004.  
This initial evaluation was based, in part, on an August 2004 
compensation and pension (C&P) examination.  At such 
examination, the Veteran reported migraine attacks once every 
two weeks.  

The Veteran indicated on her April 2005 notice of 
disagreement that her service-connected migraine headaches 
have increased in severity since service.  See also Veteran's 
Written Statement received August 11, 2005.  According to 
VAOPGCPREC 11-95 (1995), a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  The Board thus concludes that the 
Veteran's statement that her migraine headaches have worsened 
necessitates a new examination with respect to this 
disability.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty 
to assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination).



B. Mitral Valve Prolapse Syndrome

The Veteran contends that she is entitled to service 
connection for mitral valve prolapse (MVP) syndrome because 
this disease first had its onset during active duty service.  
The RO denied service connection for this disorder in January 
2005 on the basis that there was no competent evidence that 
the Veteran had a current cardiovascular disorder, including 
MVP syndrome.  

A review of the Veteran's Medical Evaluation Board (MEB) 
report reflects that she was evaluated in June 2004 by an 
endocrinologist for thyroid problems.  See Medical Evaluation 
Board (MEB) Narrative Summary dated June 24, 2004.  According 
to the MEB report, there was some concern for MVP syndrome.  
Thus, an electrocardiogram (ECG) was obtained; it was normal.  
Despite such negative findings, MVP syndrome is listed as a 
secondary diagnosis on the MEB report.  Post-service 
separation, the Veteran's treatment records reflect that she 
was diagnosed with mild MVP in January 2008.  See VA 
Cardiology note dated January 4, 2008.  

Initially, the Board observes that neither the ECG report, 
nor the report of evaluation by an endocrinologist, are 
associated with the Veteran's claims file, including her 
service treatment records.  Given the significance of these 
records, the Board finds that additional efforts should be 
made to request these records from the Veteran, the National 
Personnel Records Center (NPRC), and the appropriate 
facilities at Fort Benning, Georgia.  Furthermore, the Board 
finds that a remand is necessary to obtain an etiological 
opinion as to the Veteran's currently diagnosed MVP.  In this 
regard, a medical opinion is necessary as to whether her 
currently diagnosed MVP is related in any way to her military 
service, to include the question of the likelihood that her 
MVP had its onset within one year of service separation.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).  See also 38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

While this appeal is on remand, the Veteran should provide 
any additional evidence in support of these claims, including 
information regarding treatment for these claimed disorders 
since August 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the names 
and addresses of all medical care 
providers, including VA treatment 
facilities, who have treated her migraine 
headaches and mitral valve prolapse since 
August 2006.  After securing any necessary 
releases from the Veteran, obtain those 
records identified by the Veteran as 
pertinent to his claim.  All efforts to 
obtain any outstanding records should be 
documented. 

2.  Obtain the results of a June 22, 2004, 
evaluation by an endocrinologist as noted 
in the June 2004 MEB Narrative Summary as 
well the results of the ECG performed in 
conjunction with that evaluation.  All 
efforts to obtain these documents should 
be documented, and should include asking 
the Veteran to provide copies of these 
records, contacting the NPRC, and 
contacting the appropriate facilities at 
Fort Benning, Georgia.  Responses, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the agency of original 
jurisdiction determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

3.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any mitral 
valve prolapse (MVP) syndrome.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any MVP 
syndrome, providing diagnoses for all 
identified cardiovascular disabilities.  
The examiner should then answer the 
following question(s):

(a) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that MVP syndrome had 
its onset during service.  

(b) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that MVP syndrome had 
its onset within one year of service 
separation, and, whether the competent 
evidence reflects that the Veteran's MVP 
required continuous medication or was 
characterized by symptomatology which 
suggested that a workload of greater than 
7 METs but not greater than 10 METs would 
result in dyspnea, fatigue, angina, 
dizziness, or syncope.

(c) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's MVP 
syndrome is otherwise etiologically 
related to her active service.  

A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the Veteran currently 
has MVP syndrome that is related to 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

4.  After securing any outstanding 
treatment records, schedule the Veteran 
for a VA neurological examination for the 
purpose of determining the manifestations 
and severity of her service-connected 
migraine headaches.  The claims file, to 
include this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims folder was reviewed in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Following an 
examination of the Veteran and a review of 
the claims file, the examiner should 
describe all manifestations of the 
Veteran's migraine headaches.  The 
examiner should also indicate the 
frequency of any prostrating attacks.  
Finally, the examiner is asked to provide 
an opinion as to whether the Veteran's 
migraine headaches are characterized by 
'completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.'  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


